DETAILED ACTION
This action is in response to applicant’s amendment of 05/09/2022. Amended claims 1-2 are acknowledged. Claims 1-6 and 9-12 are pending. Claims 7-8 and 13-16 are cancelled. 

Claim Objections
Claims 1-6 and 9-12 are objected to because of the following informalities:
Regarding claim 1, for clarity, line 6 should read: --the plurality of heat pipes comprises at least a first heat pipe and at least a second heat pipe…--.
for clarity, line 7 should read: --…than the at least a first heat pipe,--.
Regarding claim 2, for clarity, lines 7-8 should read: --the plurality of heat pipes comprises at least a first heat pipe and at least a second heat pipe having greater heat transport capacity than the at least a first heat pipe,--.
for clarity, lines 19-20 should read: --… a diameter in a traverse direction of the central portion of the at least a second heat pipe is greater than a diameter in the traverse direction of the central portion of the at least a first pipe,--.
Regarding claims 5-6, for clarity, both claims should read:
--the heat transport capacity of the at least a second heat pipe is greater than the heat transport capacity of the at least a first heat pipe due to a difference in dimension in traverse directions of the at least a first and the at least a second heat pipes, a difference in shapes in traverse directions of the at least a first and the at least a second heat pipes, or a difference in a first wick structure accommodated in the at least a first heat pipe and a second wick structure accommodated in the at least a second heat pipe.--.
Regarding claim 11, for clarity, the claim should read: --wherein the one end portion of the at least a second heat pipe is thermally connected to the at least a heating element.--.
Regarding claim 12, for clarity, the claim should read: --wherein the central portion of the at least a second heat pipe is thermally connected to the at least a heating element.--.
Regarding claims 3-4 and 9-10, the claims are objected by virtue of their dependency on claims 1-2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 2, it is unclear how “a plurality of hot spots” are distributed across the heating element package since there is only one “heating element” claimed (see lines 2-4 of both claims) and, per par. 0051 and 0053 of the PG Pub, a “hot spot” is defined as an area “…in the vicinity of the heating element 101.” 
For the purpose of this examination, claim 1 has been interpreted to mean, in lines 2-4:
--…a heating element package comprising at least a heating element and a package and another end portion thermally connected to a heat dissipation unit, wherein the at least a heating element is disposed in the package,--,
and, claim 2 has been interpreted to mean, in lines 2-5:
--…a heating element package comprising at least a heating element and a package and both end portions of each pipe of the plurality of heat pipes are thermally connected to a heat dissipation unit, wherein the at least a heating element is disposed in the package,--,
Regarding claims 3-4 and 9-12, the claims are objected by virtue of their dependency on claims 1-2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3, 5, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazuhiro (JP 2012160669A, machine translation attached).
Regarding claim 1, Kazuhiro discloses:  
a heat sink (10) (figs. 1-2) comprising 
a plurality of heat pipes (2, 3), each of which comprises one end portion (2a, 3a) thermally connected to a heating element package (the combination of D1-D3 plus 1) (fig. 1 and annotated fig. 2-KAZUHIRO, below) comprising at least a heating element (D1, D2, D3) and a package (D1-D3 plus 1) and another end portion (2b, 3b) thermally connected to a heat dissipation unit (4) (clearly seen in annotated fig. 2-KAZUHIRO, below), wherein the at least a heating element (D1, D2, D3) is disposed in the package (D1-D3 plus 1),

    PNG
    media_image1.png
    337
    726
    media_image1.png
    Greyscale

wherein
the plurality of heat pipes (2, 3) comprises at least a first heat pipe (2) and at last a second heat pipe (3) (see annotated fig. 1-KAZUHIRO, page 5) having greater heat transport capacity than the at least a first heat pipe (2) [par. 0016] (by having heat receiving portion -3a- longer than the heat receiving portion -2a- of the first heat pipe -2-, clearly seen in figs. 1-2),
wherein the one end portions of the plurality of heat pipes (2, 3) are thermally connected to a heat receiving plate (1) (by virtue of the fact that heat absorbed by the heat pipes at the heat receiving portions -2a, 3a- is dissipated through the heat radiating portions -2b, 3b-) and the heat receiving plate (1) is thermally connected to the heating element package (D1-D3 plus 1) (clearly seen in annotated fig. 2-KAZUHIRO, above) [par. 0015],

    PNG
    media_image2.png
    497
    627
    media_image2.png
    Greyscale

the heat sink (10) being for cooling the heating element package (D1-D3 plus 1) comprising a hot spot (where heating element D1 is located) generating heat in an extending direction of the heating element package (D1-D3 plus 1) (figs. 1-2) [abs. lines 1-2],
the one end portion (3a) of the at least a second heat pipe (3) being thermally connected to the hot spot (where heating element -D1- is located) (clearly seen in annotated fig. 1-KAZUHIRO, above, and fig. 2),
of the one end portions (2a, 3a) of the plurality of heat pipes (2, 3), only a part of the cross-section of each of the plurality of heat pipes (2, 3), in a direction orthogonal to a heat transportation direction, is embedded in the heat receiving plate (1) (clearly seen in fig. 2) [par. 0015-0016],
a plurality of hot spots (where heating elements D1, D2 and D3 are located), including the hot spot (where heating element -D1- is located) is unevenly distributed across the element package (D1-D3 plus 1) (clearly seen in figure 1, where heating element -D2- is unevenly located as compared to the locations of heating elements -D1- and -D3-) and 
the one end portion (2a) of the at least a first heat pipe (2) is located far from the hot spot (where heating element -D1- is located) compared to the one end portion (3a) of the at least a second heat pipe (3) which is thermally connected to the hot spot (where heating element -D1- is located) (clearly seen in annotated fig. 1-KAZUHIRO, above).
Regarding claim 3, Kazuhiro discloses:  
the one end portions (2a, 3a) of the plurality of heat pipes (2, 3) being disposed in parallel along an extending direction of the heating element package (fig. 1).
Regarding claim 5, the combination of Kazuhiro and Lin discloses:  
the heat transport capacity of the second heat pipe (Kazuhiro, 3a) being greater than the heat transport capacity of the first heat pipe (Kazuhiro, 2a) due to a difference in dimensions in transverse directions of the at least a first heat pipe (Kazuhiro, 2a) and the at least a second heat pipe (Kazuhiro, 3a) (upon modification with Lin).
Regarding claim 9, Kazuhiro discloses:  
the heat sink (10) being for cooling the heating element package (D1-D3 plus 1) in which the at least a heating element (D1, D2, D3) is disposed in an extending direction of the package (D1-D3 plus 1) (clearly seen in fig. 1g. 2) [abs. lines 1-2].
Regarding claim 11, Kazuhiro discloses:  
the one end portion (3a) of the at least a second heat pipe (3) being thermally connected to the at least a heating element (D1) (clearly seen in annotated fig. 1-KAZUHIRO, page 5, and fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiro in view of Lin et al. (US 2011/0048677, herein “Lin”).
Regarding claim 2, Kazuhiro discloses:  
a heat sink (10) (figs. 1-2) comprising 
a plurality of heat pipes (2, 3), each of which comprises a central portion (2a, 3a) thermally connected to a heating element package (the combination of D1-D3 plus 1) (clearly seen in figs. 1-2) comprising at least a heating element (D1, D2, D3) [par. 0014] and a package (D1-D3 plus 1) and both end portions (2b, 3b) of each heat pipe of the plurality of heat pipes (2, 3) are thermally connected to a heat dissipation unit (4) (clearly seen in figs. 1-2), 
wherein the at least a heating element (D1, D2, D3) is disposed in the package (D1-D3 plus 1) (clearly seen in figs. 1-2),
wherein
the plurality of heat pipes (2, 3) comprises at least a first heat pipe (2) and at last a second heat pipe (3) (see annotated fig. 1-KAZUHIRO, page 5) having greater heat transport capacity than the at least a first heat pipe (2) [par. 0016] (by having heat receiving portion -3a- longer than the heat receiving portion -2a- of the first heat pipe -2-),
wherein the central portions (2a, 3a) of the plurality of heat pipes (2, 3) are thermally connected to a heat receiving plate (1) and the heat receiving plate (1) being thermally connected to the heating element package (D1-D3 plus 1) (figs. 1-2) [par. 0015],
the heat sink (10) being for cooling the heating element package (D1-D3 plus 1) comprising a hot spot (where heating element D1 is located) generating heat in an extending direction of the heating element package (D1-D3 plus 1) (figs. 1-2) [abs. lines 1-2],
the central portion (3a) of the at least a second heat pipe (3) being thermally connected to the hot spot (where heating element -D1- is located) (clearly seen in annotated fig. 1-KAZUHIRO, page 5, and fig. 2),
of the central portions (2a, 3a) of the plurality of heat pipes (2, 3), only a part of the cross-section of each of the plurality of heat pipes (2, 3), in a direction orthogonal to a heat transportation direction, is embedded in the heat receiving plate (1) (clearly seen in fig. 2) [par. 0015-0016],
a plurality of hot spots (where heating elements D1, D2 and D3 are located), including the hot spot (where heating element -D1- is located) is unevenly distributed across the element package (D1-D3 plus 1) (clearly seen in figure 1, where heating element -D2- is unevenly located as compared to the locations of heating elements -D1- and -D3-) and 
the central portion (2a) of the at least a first heat pipe (2) is located far from the hot spot (where heating element -D1- is located) compared to the central portion (3a) of the at least a second heat pipe (3) which is thermally connected to the hot spot (where heating element -D1- is located) (clearly seen in annotated fig. 1-KAZUHIRO, page 5).
Kazuhiro does not disclose:
a diameter in a traverse direction of the central portion of the second heat pipe being greater than a diameter in the traverse direction of the central portion of the first heat pipe.
However, heat sinks comprising a plurality of heat pipes, including a first heat and a second heat pipe, used for heat conduction of electronic elements, in which a diameter in a traverse direction of the central portion of the second heat pipe being greater than a diameter in the traverse direction of the central portion of the first heat pipe, are old and known in the art.
Lin, for instance, also directed to a heat sink comprising a plurality of heat pipes (20a), having the same diameter, and thermally connected to a heating source through a heat receiving plate (10a) (fig. 1) [par. 0005] teaches that by having heat pipes (20, 30) of different diameters connected with a heat receiving plate (10) (figs. 2-4) the number of heat pipes arranged on the heat receiving plate (10) can be increased and heat transfer can be optimized [par. 0009 and par. 0024].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into Kazuhiro the teachings of Lin about the concept of having a diameter in a traverse direction of the central portion of the second heat pipe being greater than a diameter in the traverse direction of the central portion of the first heat pipe and, when implemented in Kazuhiro, allow Kazuhiro to optimize the ratio of heat pipes arranged on the heat receiving plate, optimizing heat transfer. Further, both Kazuhiro and Lin allude to the possibility of alterations/modifications of their apparatus’ arrangements in view of the teachings of their inventions [Kazuhiro, par. 0024] [Lin, par. 0028, lines 11-14 and par. 0029].
Regarding claim 4, Kazuhiro discloses:  
central portions (2a, 3a) of the plurality of heat pipes (2, 3) being disposed in parallel along an extending direction of the heating element package (fig. 1).


Regarding claim 6, the combination of Kazuhiro and Lin discloses:  
the heat transport capacity of the second heat pipe (Kazuhiro, 3a) being greater than the heat transport capacity of the first heat pipe (Kazuhiro, 2a) due to a difference in dimensions in transverse directions of the at least a first heat pipe (Kazuhiro, 2a) and the at least a second heat pipe (Kazuhiro, 3a) (upon modification with Lin).
Regarding claim 10, Kazuhiro discloses:  
the heat sink (10) being for cooling the heating element package (D1-D3 plus 1) in which the at least a heating element (D1, D2, D3) is disposed in an extending direction of the package (D1-D3 plus 1) (clearly seen in fig. 1g. 2) [abs. lines 1-2].
Regarding claim 12, Kazuhiro discloses:  
the central portion (3a) of the at least a second heat pipe (3) being thermally connected to the at least a heating element (D1) (clearly seen in annotated fig. 1-KAZUHIRO, page 5, and fig. 2).

Response to Arguments
The objections to the drawings and to claims 1-6 and 9-12, as set forth in the Office Action of 02/11/2022, are withdrawn in view of the amendments and remarks. However, objections to the newly amendment claims are presented in the instant office action.
The rejection of claims 1-6 and 9-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the Office Action of 02/11/2022, are withdrawn in light of the amendments and remarks. However, rejections to the newly amendment claims are presented in the instant office action.
Applicant's arguments filed 05/09/2022 have been fully considered but they do not apply to the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763